Opinion by
McClelland, P. J.
Entry was made at the invoice value and the examiner called attention to the fact that he believed the invoice price too low. The petitioner stated that he firmly believed his entered value to be correct but to avoid litigation agreed to amend the entry. It was found that there was every indication that the importer acted in good faith and, while there was a difference of opinion, there was no disposition to defraud the Government. The petition was therefore granted.